Case 2:20-cv-03397-FMO-AS Document 32 Filed 08/24/20 Page 1 of 2 Page ID #:268




 1   DAPEER ROSENBLIT                           EISENBAND LAW, P.A.
 2   LITVAK, LLP                                Michael Eisenband, Esq.
     William Litvak                             (pro hac vice)
 3
     (Cal. Bar No. 90533)                       515 E Las Olas Blvd. Suite 120
 4   11500 W. Olympic Blvd., Suite 550          Fort Lauderdale, Florida 33301
     Los Angeles, CA 90064                      E: MEisenband@Eisenbandlaw.com
 5
     E: wlitvak@drllaw.com                      T: 954-533-4092
 6   T: 310-477-5575
 7
     HIRALDO P.A.,
 8   Manuel Hiraldo, Esq.
     (pro hac vice forthcoming)
 9
     401 E. Las Olas Blvd., Suite 1400
10   Fort Lauderdale, FL 33301
     E: MHiraldo@Hiraldolaw.com
11
     T: 954-400-4713
12
     Attorneys for Plaintiff,
13
     JUSTIN SEEDMAN, individually and on behalf of all others similarly situated,
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
     JUSTIN SEEDMAN, individually              Case No. 2:20-cv-03397
17   and on behalf of all others similarly     CLASS ACTION
18   situated,
                                               JOINT NOTICE OF
19                                             SETTLEMENT
               Plaintiff,
20
     vs.
21

22   MINDBODY, INC., a Delaware
     Corporation,
23

24             Defendant.
25

26

27

28
                               JOINT NOTICE OF SETTLEMENT
                                             1
Case 2:20-cv-03397-FMO-AS Document 32 Filed 08/24/20 Page 2 of 2 Page ID #:269




 1
           Plaintiff, Justin Seedman, and Defendant Mindbody Inc., by and through their

 2   undersigned counsel, hereby give notice that the parties have reached a settlement
 3
     with respect to Plaintiff’s individual claim. Plaintiff anticipates filing a Notice of
 4

 5   Voluntary Dismissal within twenty-five (25) days.

 6   Dated: 8/24/20
 7

 8
     Respectfully submitted,
 9

10   EISENBAND LAW, P.A.                        DLA PIPER LLP (US)
11
     /s/ Michael Eisenband                      /s/ Michael J. Fluhr
12   (pro hac vice)                             Michael J. Fluhr
     515 E. Las Olas Boulevard, Suite 120       Bar NO. CA-277372
13
     Ft. Lauderdale, Florida 33301              555 Mission St., Ste 2400
14   Michael Eisenband                          San Francisco, California
     Telephone: 954.533.4092                    Tel.: (415) 836-2500
15
     MEisenband@Eisenbandlaw.com                Michael.fluhr@us.dlapiper.com
16
     Counsel for Plaintiff                      Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26

27

28
                               JOINT NOTICE OF SETTLEMENT
                                             2
